TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00504-CV



                     Brooks Special Company and Jerry Barth, Appellants

                                                   v.

                                      State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GV-09-002020, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                             MEMORANDUM OPINION

                On December 18, 2012, we abated this appeal at the parties’ request while they

pursued settlement negotiations. The parties have filed a joint motion to set aside the district court’s

judgment and remand the cause for rendition of an agreed judgment. The parties represent that they

have agreed to a settlement in the form of an agreed judgment and permanent injunction and ask that

we set aside the district court’s judgment without regard to the merits and remand the cause to the

district court for rendition of judgment in accordance with their agreement. We reinstate the appeal,

grant the motion, set aside the district court’s judgment without regard to the merits, and remand the

cause to the district court for rendition of judgment in accordance with the parties’ agreement. See

Tex. R. App. P. 42.1(a)(2)(B).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Vacated and Remanded on Joint Motion

Filed: June 7, 2013




                                              2